AVENANT N°2 AU CONTRAT DE PARTAGE DE PRODUCTION
Signé le 99 NOV20IB ous.
ENTRE LES SOUSSIGNÉS :

LA RÉPUBLIQUE DU TCHAD,

représentée par le Ministre du Pétrole et de l'Energie, agissant aux présentes en vertu des pouvoirs qui lui sont
conférés par l’Article 9 de la Loi n° 006/PR/2007 du 2 mai 2007.

Ci-après désignée l’ « État »
D'une part,
ET :
UNITED HYDROCARBON CHAD LTD. (en abrégé « UNITED HYDROCARBON »),

société de droit bermudien, ayant son siège social sis Canon’s Court, 22 Victoria Street, Hamilton, HM 12,
Bermudes, représentée aux présentes par Monsieur Michael Francis Walsh, en sa qualité d'administrateur de
United Hydrocarbon ;

Ci-après désignée le « Contractant »
D’autre part,

L'État et le Contractant étant désignés collectivement les « Parties » ou individuellement la « Partie ».

ATTENDU QUE :

Tous les Gisements d'Hydrocarbures solides, liquides ou gazeux dont recèle le sol ou le sous-sol du territoire de
la République du Tchad sont et demeurent la propriété exclusive de l'État.

L’Ordonnance n° 001/PR/2010 du 30 septembre 2010 portant approbation du Contrat type de Partage
de Production régissant les activités de recherche et d’exploitation des hydrocarbures liquides ou
gazeux en République du Tchad et modifiant et complétant la Loi n° 006/PR/2007 du 02 mai 2007
relative aux Hydrocarbures (ci-après désignée (| « Ordonnance »), l’Ordonnance et la Loi susvisées
étant désignées conjointement sous l’expression (la « Loi Pétrolière ») autorisent le Gouvernement de
la République du Tchad à attribuer aux sociétés pétrolières ou aux consortiums justifiant des capacités
techniques et financières en vue de la réalisation de telles opérations, une Autorisation Exclusive de
Recherche d'Hydrocarbures et, en cas de découverte d'une quantité d'Hydrocarbures commercialement
exploitable, une Autorisation Exclusive d'Exploitation des Hydrocarbures découverts, sous réserve de
la conclusion avec l'État d'un Contrat de Partage de Production.

Conformément aux dispositions de l’Article 3.1 de la Loi n° 006/PR/2007 du 02 mai 2007 relative aux
Hydrocarbures, le Ministre chargé des Hydrocarbures (« Ministre du Pétrole et de l'Energie»), à la date de

1 u nv
signature du présent Avenant) veille à la valorisation optimale des ressources en hydrocarbures de la République
du Tchad.

À ce titre, le Ministre du Pétrole et de l'Energie assure la conception, la coordination, la mise en œuvre et le suivi
de la politique du Gouvernement dans le domaine des Hydrocarbures.

En application des dispositions du Décret n° 796/PR/PM/MPE/2010 du 30 septembre 2010 pris pour
l’application de la Loi Pétrolière (le « Décret d’Application »), qui prévoit notamment le paiement d’un bonus
de signature négocié librement entre les Parties, l’État et le Contractant ont négocié et arrêté les modalités de
leur coopération dans le cadre d’un Contrat de Partage de Production signé le 02 mai 2012, tel que modifié le 3
mai 2012 (ci-après désigné le « Contrat ») aux fins de mise en valeur du bloc LAC TCHAD (hors SEDIGUI), et
des blocs DOC et DOD, et du bloc Largeau III, tel qu’approuvé par l’Assemblée Nationale le 1er juin 2012, et
promulgué par le Président de la République le 5 juin 2012 par la Loi n° 009/PR/2012, qui est annexée au
Contrat.

En application du Contrat, United Hydrocarbon s’est vue octroyer une autorisation exclusive de recherche
(l «AER » ou l’ «Autorisation Exclusive de Recherche ») par le Ministère du Pétrole et de l'Energie (le
«Ministère ») par l'Arrêté n° 172/MEP/SG/DEP/2012 du 6 juin 2012 (« Arrêté n° 172 ») tel que modifié par
l’Arrêté n° 288/MEP/SG/DEP/2012 du 26 décembre 2012, qui sont annexés au Contrat.

United Hydrocarbon a déposé une demande au Ministère en date du 8 mars 2017 afin de renouveler l’AER pour
une période de trois (3) ans conformément aux Articles 8 et 9 du Contrat.

Le 4 juin 2017, le Ministre du Pétrole et de l'Energie a pris l'Arrêté n° 0135/PR/PM/MPE/SG/DGP/DEPT/2017
(l «Arrêté de Renouvellement ») accordant au Contractant un renouvellement de l'AER pour une période de
de trois (3) ans commençant le 6 juin 2017 et se terminant le 6 juin 2020.

United Hydrocarbon a déposé une demande au Ministère du Pétrole et de l’Énergie en date du 10 mai 2017 pour
l'approbation par l’État d’un changement de contrôle en vertu de l'Article 32 du Contrat, eu égard au
changement de contrôle proposé par United Hydrocarbon International Corporation (« UHIC ») à Delonex
Energy Limited (« Delonex ») conformément au Contrat de Vente et d’Achat conclu entre UHIC, United
Hydrocarbon Holdings Limited et Delonex pour l’ensemble des actions émises et en circulation de United
Hydrocarbon (la « Transaction de Changement de Contrôle »). Le Ministère a accordé l’autorisation, au nom
de l’État pour la Transaction de Changement de Contrôle en vertu d’une lettre ministérielle du 13 juillet 2017.

United Hydrocarbon a également déposé une demande afin d'obtenir une extension de deux (2) ans de l’AER
(« Demande d'Extension ») par lettre du 10 mai 2017, en même temps que la demande d’autorisation de la
Transaction de Changement de Contrôle mentionnée ci-dessus.

L'État accepte d'accorder une extension de deux (2) ans de l’AER.

Les Parties se sont également rapprochées en vue de l’élaboration d’un deuxième avenant au Contrat (le
« Avenant N° 2»).

EN CONSÉQUENCE DE QUOI, IL A ÉTÉ CONVENU CE QUI SUIT :
Article 1 : DÉFINITIONS

Les termes et définitions utilisés dans le présent Avenant N°2 ont la signification qui leur est donnée dans le
Contrat, sauf modification ou complément apporté par le présent Avenant.

= uw "Ÿ
Article 2 : Modifications apportées au Contrat
Les définitions suivantes sont ajoutées au Contrat :

Demande d'Extension : désigne l'extension de l’AER de deux (2) ans demandée par le Contractant par lettre du
10 mai 2017.

Notification d'Extension: a le sens donné à ce terme à l'Article 8.2A.1.
Période d'Extension : a le sens donné à ce terme à l'Article 8.2A.1.
Période de Renouvellement : une période de renouvellement de trois (3) ans commençant le 6 juin 2017 et se
terminant le 6 juin 2020, délivrée conformément à l'Article 8.2.6 du Contrat.
L'Article 8.2.1 du Contrat est modifié et remplacé par les termes suivants :
Sous réserve des dispositions de l'Article 8.2A (Extension), l'Autorisation Exclusive de Recherche sera
renouvelée à la demande du Contractant pour une période de trois (3) ans.
L'Article 8.2A est ajouté au Contrat :
8.2A Extension
8.2A.1 L’Autorisation Exclusive de Recherche sera étendue pour la période demandée par le

Contractant dans sa Demande d'Extension (la « Période d'Extension ») sur demande écrite à

l’État au moins trente (30) jours avant l’expiration de la Période de Renouvellement

(«Notification d'Extension ») sous réserve des conditions suivantes :

(a) la Période d'Extension est pour une durée de deux (2) ans ;

() la durée totale de la validité de l’Autorisation Exclusive de Recherche résultant du
cumul de la Période Initiale, de la Période de Renouvellement et de la Période
d'Extension sera de dix (10) ans, sans préjudice d'une éventuelle prorogation,
conformément aux stipulations du Paragraphe 10.3. Le Contractant s'engage à
soumettre au moins une étude de faisabilité avant la fin de la dixième (10°"°) année, et

(c) le Contractant a respecté (i) les obligations du Programme de Travail Minimum de
P'AER avec une dépense minimale de soixante-cinq millions (65 000 000) de Dollars
pendant la Période de Renouvellement ; et (ii) toutes les autres obligations légales,
réglementaires et contractuelles résultant de l’Autorisation Exclusive de Recherche.

8.2A.2 Dans les quinze (15) jours suivant la Notification d'Extension et sous réserve du respect par le

Contractant des stipulations du paragraphe (c) du Sous-article 8.2A.1, le Ministre chargé des
Hydrocarbures prendra un arrêté ou toute autre décision donnant plein effet à cette extension.

ï Y
LI
8.2A.3 L'extension de l'Autorisation Exclusive de Recherche est de droit sous réserve du respect par le
Contractant de ses obligations prévues au paragraphe (c) du Sous-article 8.2A.1. Tout rejet de la
Notification d'Extension pour non-respect par le Contractant des stipulations du paragraphe (c)
du Sous-article 8.2A.1 doit donc être dûment motivé et notifié par écrit au Contractant au plus
tard quinze (15) jours suivant la date de la Notification d'Extension.

8.2A.4 Si le Ministre chargé des Hydrocarbures ne prend pas un arrêté ou toute autre décision en
application du Sous-article 8.2A.2, et si le Contractant n'est pas notifié du rejet de la Notification
d'Extension en application du Sous-article 8.2A.3, l'extension de l’Autorisation Exclusive de
Recherche sera présumée accordée et le Ministre chargé Hydrocarbures prendra un arrêté ou
toute autre décision dans les meilleurs délais.

8.2A.5 Le Contractant versera un montant de cinquante mille (50 000) Dollars en tant que frais
d'extension lors de l'envoi de la Notification d'Extension, sur le Compte du Trésor Public de
l'État ouvert à la BEAC.

Les Articles 9.2A et 9.2B sont ajoutés après l'Article 9.2 :
9.2A Période d'Extension

Pendant la Période d'Extension, le Contractant s’engage à effectuer un Programme de Travail Minimum
dont les obligations de travaux seront évaluées à la somme de cinq millions (5 000 000) de Dollars. Le
Contractant présente un Programme Annuel de Travaux conforme aux stipulations du Paragraphe 24.2,
dans les délais stipulés au Paragraphe 24.1.2, pour chacune des Années Civiles relevant de la Période
d'Extension.

9.2B Programme d'investissement Communautaire

En plus des obligations du Programme de Travail Minimum, le Contractant effectuera des évaluations
initiales des besoins de la collectivité dans les trois (3) mois suivant la Date d'Entrée en Vigueur du
Deuxième Avenant. Sur la base des résultats de ces évaluations initiales par le Contractant, le
Contractant mettra en place un programme d'investissement communautaire tel que convenu entre l'État
et le Contractant jusqu'à la fin de la Période d'Extension, ce qui se traduira par un investissement
communautaire pouvant aller jusqu'à cinq millions (5 000 000) de Dollars. Cet investissement
communautaire sera sous réserve de l'évaluation des études communautaires et du succès du Programme
de Travail minimal durant la Période de Renouvellement et la Période d'Extension.

L'Article 9.4 (Pénalités) est modifié et remplacé par ce qui suit :

(a) Si, au terme de la Période Initiale ou de la Période de Renouvellement ou de la Période d'Extension,
ou si du fait de la renonciation totale ou du retrait de l’Autorisation Exclusive de Recherche au cours
desdites périodes, les travaux n'ont pas atteint les engagements minima relatifs à la période
concernée tels que stipulés dans les Paragraphes 9.1, 9.2 et 9.2A, dans les trente (30) jours suivant la
fin de la période concernée, la date de prise d’effet de la renonciation totale ou la date du retrait de
l'Autorisation Exclusive de Recherche, le Contractant versera à l'État à titre d'indemnité forfaitaire,
une pénalité égale à cinquante pour cent (50%) de la valeur des travaux prévus au Programme de

4- qu h
Travail Minimum qui n’auront pas été réalisés.

(b) Si, au terme de la Période de Renouvellement, ou si du fait de la renonciation ou du retrait de
Autorisation Exclusive de Recherche au cours de la Période de Renouvellement, les conditions
pour entrer dans la Période d'Extension prévues au Paragraphe (c) du Sous-article 8.2A.1 ne sont pas
remplies, le Contractant (i) versera à l'État, à titre d'indemnité forfaitaire, une pénalité égale à
cinquante pour cent (50%) de la valeur des travaux à réaliser afin de remplir les conditions prévues
au Paragraphe (c) du Sous-article 8.2A.1 qui n'ont pas été remplies; et (ii) toute Notification
d'Extension sera rejetée en application de l'Article 8.2A.3.

L'article 9.7A est ajouté après l'article 9.7 comme suit :

Dans la mesure où pendant la Période de Renouvellement, le Contractant réalise des travaux
d'exploration qui excèdent les obligations du Programme de Travail Minimum prévues à l'article
8.2A.I(c) pour ladite période, les travaux additionnels ne seraient pas déduits des obligations
contractuelles prévues pour la Période d'Extension.

Le présent Deuxième Avenant sera joint au Contrat comme l’Avenant 2.

La Loi approuvant le présent Avenant sera jointe au Contrat, à la fin du Contrat.

Article 3 : CONFIDENTIALITÉ

Les stipulations du présent Avenant sont soumises à l’ensemble des stipulations du Contrat relatives aux
obligations de confidentialité.

Article 4 : ENTRÉE EN VIGUEUR ET PRISE D’EFFET DU PRÉSENT CONTRAT

L'État, par les présentes, s'engage à prendre toutes les mesures, et notamment se porte fort à obtenir la
ratification par une loi du Parlement du Tchad et sa promulgation par le Président de la République
conformément à l’Article 9 de la Loi n° 006/PR/2007 du 02 mai 2007, afin de donner plein effet aux stipulations
du présent Deuxième Avenant.

Le présent Deuxième Avenant prendra effet et entrera en vigueur à la date de publication du Journal Officiel de
la loi du Parlement du Tchad qui ratifie le présent Deuxième Avenant conformément à l'Article 3.1 du Contrat
(la « Date d’Entrée en Vigueur du Deuxième Avenant »).

Dans les dix (10) jours suivant la Date d'Entrée en Vigueur du Deuxième Avenant, le Contractant paiera un
Bonus de Signature complémentaire d'un montant de trois millions cinq cent mille (3.500.000) de Dollars
américains sur le Compte du Trésor Public de l'État ouvert à la BEAC.

Article 5 : GÉNÉRALITÉS

Toutes les stipulations du Contrat qui ne sont pas modifiées ou complétées par le présent Avenant demeurent

applicables en l’état.
” A
L'Article 56 concernant le droit applicable s’appliquera dans son intégralité au présent Deuxième Avenant.

Tous les différends découlant du ou concernant le présent Deuxième Avenant, y compris quant à sa validité, son
caractère exécutoire ou son interprétation, seront déterminés conformément aux stipulations de l’article 57 du

Contrat.

FAIT EN QUATRE EXEMPLAIRES À N'DJAMENA, LE

POUR LA RÉPUBLIQUE DU TCHAB
BLIQUE

nus
COURC

Nom : Mr BOUKAR MICHEL
Titre : Ministre du Pétrole et de l’Energie

POUR UNITED HYDROCARBON CHAD LTD.

19 NOV208 08

Nom : Mr MICHEL FRANCIS WALS
Titre : Administrateur.
